Dismissed and Memorandum Opinion filed July 28, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00111-CR

            DEMONTRE JALEE PITTS-MARSHALL, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1480723

                  MEMORANDUM OPINION


      A jury convicted appellant of evading arrest or detention with a vehicle. On
February 4, 2016, the trial court sentenced appellant to confinement for five years
in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a notice of appeal on February 4, 2016.
      On June 30, 2016, this court ordered a hearing to determine why appellant
had not filed a brief in this appeal. On July 7, 2016, the trial court conducted the
hearing, and the record of the hearing was filed in this court on July 13, 2016.

      At the hearing, appellant, without counsel, confirmed that he no longer
wished to pursue his appeal.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See TEX. R. APP. P. 42.2(a). However, based upon
the testimony at the hearing that appellant does not want to continue his appeal, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this
case. See TEX. R. APP. P. 2.

      Accordingly, we dismiss the appeal.



                                   PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2